Order entered August 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00640-CV

                          IN THE INTEREST OF A.K.A., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-11022

                                            ORDER
       We GRANT appellant’s July 30, 2014 motion for extension of time to file brief and

ORDER the letter brief received July 30, 2014 filed as of the date of this order.


                                                      /s/    DOUGLAS S. LANG
                                                             PRESIDING JUSTICE